Filed 3/5/21 In re T.K. CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 In re T.K., a Person Coming Under the
 Juvenile Court Law.

 ORANGE COUNTY SOCIAL SERVICES
 AGENCY,
                                                                         G059423
      Plaintiff and Respondent,
                                                                         (Super. Ct. No. 20DP0280)
           v.
                                                                         OPINION
 T.K.,

      Defendant and Appellant.


                   Appeal from an order of the Superior Court of Orange County, Gary L.
Moorhead, Judge. Affirmed.
                   Jacob I. Olson, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Leon J. Page, County Counsel, and Karen L. Christensen, Deputy County
Counsel, for Plaintiff and Respondent.
                   No appearance for the Minor.
                                             *               *               *
                In March 2020, mandatory reporters observed several bruises on six-year-
old T.K.’s shoulders. When asked about them, T.K. said his father had hit him. The
incident was reported to Orange County Social Services Agency (SSA), which
investigated and determined that T.K.’s father had physically abused him. SSA also
found T.K.’s mother knew about the incident but had failed to take any action. T.K. was
taken into protective custody and later placed with his maternal grandparents. SSA filed
                                                                                    1
a juvenile dependency petition under Welfare and Institutions Code section 300. The
juvenile court found the allegations in the petition to be true at a combined jurisdiction
and disposition hearing. It also found a substantial risk of harm to T.K. if he was
returned home, so it ordered that he remain removed from his parents’ custody while they
engaged in reunification services.
                T.K.’s father appeals, arguing there was insufficient evidence to justify the
juvenile court’s removal of T.K. from the parents’ home. We disagree. T.K. told
numerous people that his father had inflicted the bruises at issue and that his father
frequently hit him, sometimes using a belt, stick, or phone. T.K. also reported that his
mother knew of the abuse but had done nothing to stop it. The court found T.K.’s story
to be credible, and we do not question this finding on review. Further, the father
admitted to hitting T.K. with a belt, pushing him to the ground, and making him run for
up to four hours as punishment for misbehaving. Thus, we affirm the court’s order.


                                               I
                                            FACTS
A. Prior Allegations of Abuse
                T.K. was born in July 2013. The child abuse report at issue was received
by SSA on March 2, 2020. Before turning to that report, several prior reports provide


1
    All further statutory references are to the Welfare and Institutions Code.

                                               2
vital context. The first was made in December 2018, when a reporter informed SSA that
T.K. had a two-inch bruise on the left side of his face. T.K. told the reporter his father
had pushed him at home, causing him to fall and hit his head on the carpet. T.K.’s
parents claimed he had tripped and slid face first on the carpet while trying to avoid a
spanking from his father. When interviewed by SSA, T.K. said he felt safe at his parent’s
home. SSA found this report to be unfounded.
              Another reporter told SSA in October 2019 that T.K. had said he wanted to
die because his father frequently hit him with a belt on his backside. During SSA’s
investigation, T.K. denied saying this. T.K. and both parents asserted the father only
spanked T.K. on the buttocks with an open hand. SSA again found this report to be
unfounded.
              In February 2020, SSA received duplicate referrals from two separate
reporters that T.K. had a bruise on his forehead. T.K. told both reporting parties the
bruise “was a secret” between him and his parents. He eventually gave multiple
explanations for the injury. He initially told both reporters he had tripped in the
bathroom at home and hit his head on the toilet. But he later told the first reporter he had
tripped while running and fallen onto the grass. And he later told the second reporter that
he had hit a pole at school. Both parents claimed T.K. had told them the bruise on his
forehead resulted from him slipping in the bathroom and hitting his head on the toilet.
SSA’s report for this incident noted, “[i]n the past, when [T.K.] would sustain injuries, he
would say that it was caused at school; however, there has never been records of [T.K.]
reporting the injuries at school. All students are required to report incidents, especially if
injuries were sustained, to the school.” Still, SSA found the report to be inconclusive.


B. The Underlying Incident
              On March 2, 2020, the reporting party observed bruises on T.K.’s
shoulders. One bruise was about the size of a hand palm. T.K. did not want to discuss

                                              3
the injuries with the reporter because he was scared his father would go to jail. But he
eventually explained that he had gotten in trouble with his father for misbehaving at
school. His father made him do pushups as punishment. T.K., who was six years old at
the time, was unable to do them, so his father hit him in the back with a closed fist about
11 times. His father also pushed him down onto the ground, bruising T.K.’s knees. T.K.
said he was afraid of his father. Another mandatory reporter made a duplicate referral
after seeing a hand-sized bruise on T.K’s right shoulder. T.K. told the second reporter his
father had punched him and that he was afraid of his father.
              After SSA received these reports, social worker T. Nguyen interviewed
                             2
T.K. later that day at school. T.K. showed her marks and bruises on his back, shoulders,
knees, shins, and right arm. He largely repeated the story he had told the reporters.
When T. Nguyen asked T.K. to demonstrate what his father had done on a bag, T.K. said
“‘he did like this’” and repeatedly punched the bag with his right fist. He also clarified
that his father picked him up and pushed him to the ground when he was unable to do a
push-up, which bruised T.K.’s kneecaps. His father told T.K. he had to “‘pay the price
for what [he] did.’” T. Nguyen recorded a prominent bruise on T.K.’s right shoulder
measuring about six by eight centimeters, and she noted some of the marks appeared to
be “the marks of the knuckles when a person is hit with a closed fist.”
              T.K. informed T. Nguyen that his mother did not use corporal punishment.
She had seen his shoulder bruises and talked to his “father about being physical towards”
T.K., but T.K. did not know the specifics of their conversation. He declared that he did
“not want to see [his] father ‘because he hurt me, he made me cry.’” T.K. did not feel
safe around his father and divulged that his father hit him nearly every day with either a



2
  Social worker J. Nguyen later became involved in this case too. To avoid confusion
and for anonymity purposes, we use first name initials and last names for all social
workers involved.

                                             4
belt, stick, or his hand. His father also made him run laps in their yard for long periods of
time as punishment.
               Fullerton Police Officer Kyle Bishop also interviewed T.K. at school that
day. T.K. repeated the story he had told T. Nguyen and specified the incident had
                                                                 3
occurred around February 26, at his father’s work warehouse. He again stated that his
father sometimes hit him with a belt or wooden stick and made him run for hours. If T.K.
told his father that he was in pain, his father said he “‘ha[d] to pay the price.’”
               T.K.’s mother was telephonically interviewed that day by T. Nguyen. The
mother confirmed she had seen the bruises on T.K.’s upper back but believed he had
gotten them from falling during an ice skating lesson. She also claimed the father only
spanked T.K. on the buttocks area and denied any knowledge of T.K. being hit
elsewhere.
               Officer Bishop interviewed T.K.’s father when he came to pick up T.K. at
                 4
school that day. The father denied punching T.K. and suggested the bruises could be
from falls T.K. had during ice skating lessons. But he also informed Bishop that when he
had asked T.K. about the bruises, T.K. “told him that he [the father] pushed him and
punched him on the back.” The father then told Bishop he was “‘pretty sure’” he had not
done that. The father also confessed to recently hitting T.K. on the buttocks with a belt,
causing three marks, and to pushing T.K. to the ground when he tried to avoid being hit
with the belt. He further also disclosed that he made T.K. run for up to four hours if he
misbehaved.
               After the interview, officer Bishop arrested T.K.’s father for child cruelty.
He was later released on bond and was never criminally charged. T.K. was taken into


3
    T.K.’s father owns a business and has a warehouse in Garden Grove.
4
  At some point during this interview, T. Nguyen entered the classroom where the
interview was occurring and conducted a joint interview with officer Bishop.

                                               5
protective custody that day and later placed with his maternal grandparents. On March 4,
SSA filed a juvenile dependency petition under section 300, subdivisions (a) and (b)(1).
The petition alleged T.K.’s father had physically abused T.K. and his mother knew of the
abuse. At the initial hearing the next day, the juvenile court found T.K. needed to be
removed from his parents’ home. The court order supervised visitation for the mother
and monitored visitation for the father. A jurisdiction hearing was initially set for April
2020 but was continued several times.


C. SSA’s Progress Reports
               Social workers’ J. Nguyen and Edwards were assigned as caseworkers.
They filed several reports in the juvenile court, which included summaries of interviews
with T.K., his parents, and various relatives. Their reports recommended that SSA’s
petition be sustained and that T.K. remain with his maternal grandparents while his
parents engaged in reunification services.


             1. Interviews with T.K.
               On March 4, 2020, T.K. underwent a forensic examination conducted by
Dr. Van Nguyen Greco of the Child Abuse Services Team (CAST) Medical Unit. When
she asked T.K. about the bruises on his back, T.K. repeatedly responded, “‘I can’t tell
you, I don’t want my dad to be in jail.’” She also asked T.K. about a bruise on his
forehead (this appears to be the bruise from the February 2020 report). T.K. stated his
father had hit his face with a phone. Dr. Greco recommended that T.K. have a forensic
interview.
               An in-person forensic interview of T.K. was conducted the next day. At the
beginning of the interview, T.K. stated “‘[m]y mom said if I say something about my
shoulder and back, my dad will be in jail forever.’” When the CAST interviewer asked
him to describe something he did not like, T.K. stated “‘that my dad hits me.’” He then,

                                              6
without prompting, showed the interviewer his back and shoulders and stated “‘my dad
punched me,’” while pointing to his shoulders. He added, the punches were “‘really
hard.’” T.K. said he showed the bruises to his mother and she confronted his father about
them, but he did not know what they discussed.
              T.K. also told the CAST interviewer that when he gets into trouble, his
father made him run “‘around the course, all day, all day, all day,’” and that he was not
given anything to eat or drink while running. If T.K. did not run, his father would
“‘chas[e] [him] with a stick and hit[] [him].” His father usually hit him on the buttocks
with a belt, stick, or phone. T.K. described the stick as blue and being part of a
“sweeper.” When asked about the belt, T.K. without prompting demonstrated the
whipping motion with his hand while saying “‘[w]hip it, [w]hip it.’” He also added that
this father hit him in the stomach and on the face with a phone at times and that his
mother sometimes saw the abuse.
              Edwards interviewed T.K. on March 26 via video call due to COVID-19
health precautions. During the interview, Edwards asked T.K. if there was anything he
did not like about his family. T.K. responded, “‘my dad hitting me when I am in
trouble.’” Similar to prior interviews, T.K. stated that when he got into trouble, his father
would hit him “‘with his phone, belt, [or] stick.’” He described the stick to be like a
broom handle. T.K. also clarified that he had hit his head while ice skating, but when
asked whether he had also hurt his back while ice skating, T.K. responded, “‘no, that’s
my dad.’” During the interview, he again reiterated that his mother knew about the abuse
but did not stop it. Still, T.K. said he missed his mother and wanted to go home with his
parents.
              Later that day, T.K. placed an unprompted video call to Edwards (her
number was logged in T.K.’s iPad). He said he did not remember anything about his
father hitting him. When Edwards asked T.K. whether anyone had told him to say that,
T.K. said “‘well, I was talking to my grandma and she said to just tell [Edwards] I don’t

                                              7
remember.’” J. Nguyen later spoke to the maternal grandmother in a separate call, and
she denied telling T.K. to say this.
              Edwards contacted T.K. by video call on April 16, 2020. He stated that he
was no longer “‘scared of my dad . . . because I have grown up,’” and that he missed his
parents. During contacts in May and July of 2020, T.K. said he wanted to return to his
parents’ home. But during the July contact, he also expressed that his father “‘freaked
[him] out sometimes.’” In August 2020, T.K. again told J. Nguyen that he wanted to go
home and commented, “‘[t]he truth is the police told [sic] to tell that.’”


           2. Interviews with T.K.’s parents and relatives
              Dr. Greco spoke with T.K.’s parents on March 4. The father admitted to
striking T.K. on the buttocks with a belt over four layers of clothing (two pairs of pants
and two shirts). Dr. Greco noted the father would have had to hit T.K. extremely hard to
leave a mark with that much clothing on. The parents also admitted the father made T.K.
run for up to two hours as punishment but said he was given breaks and drinks. The
father also maintained T.K. had told him the bruises on his shoulders and back were
caused by kids at school hitting him. Dr. Greco concluded these bruises “appear[ed]
patterned and [were] not the result of accidental trauma or normal play. They [were] the
result of inflicted trauma/physical abuse and can occur from being hit with a fist multiple
times.” She also noted “it was possible that a much older child could have caused the
bruising to [T.K.’s] back.” When asked about the bruise on T.K.’s forehead (the bruise
reported in February 2020), the father stated T.K. had accidentally hit his head on the
toilet. Dr. Greco concluded the forehead bruise could have been accidental but could also
be “consistent with being hit with a cell phone.”
              Edwards conducted an in-person interview of the mother on March 12,
2020. The mother denied the abuse allegations and claimed T.K. had told her the bruises
on his shoulders and knees were from ice skating. She also denied that T.K. was hit

                                              8
nearly every day and denied that he was ever hit with a stick or belt. While she
confirmed the father made T.K. run, she insisted it only lasted for up to 45 minutes. The
father was not interviewed, as he had invoked his Fifth Amendment right, and the
juvenile court ordered that he could only be interviewed as to services and visitation.
               In June 2020, J. Nguyen received a call from T.K.’s paternal grandmother.
She reported witnessing T.K. being physically abused by his father on multiple
occasions. She also expressed concern that T.K.’s father had anger management issues
and that he abused T.K. when he was upset with T.K.’s mother. She also alleged T.K.’s
mother knew about the abuse but had done nothing to stop it.


           3. Services
               J. Nguyen sent anger management resources to the father and parenting
education resources to both parents. The father completed his parenting course, and the
mother appears to have at least partially completed it by the time of the jurisdiction
hearing. The father had not started the anger management course by the time of the
hearing.


D. The Hearing
               A combined jurisdiction and disposition hearing commenced on August 27,
2020. T.K.’s father, mother, and ice skating coach testified.
               During his testimony, T.K.’s father described his disciplinary system.
Initially, he would explain to T.K. what he did wrong. Next, for recurrent issues, he
would employ time-outs, early bedtimes, and “sometimes running [the family’s]
           5
driveway.” The running ranged from 10 minutes to two hours, but he testified that T.K.
was given drinks and snacks. The father denied telling police that T.K. ran for up to four

5
  The family’s house sits on roughly one acre of land. The father estimated their
driveway was about the size of four classrooms.

                                             9
hours and alleged that officer Bishop had lied in his report. Finally, if T.K. put himself in
danger or caused “bodily harm,” the father would spank T.K.’s buttocks with his hand.
The father invoked his Fifth Amendment right when asked if he had ever struck T.K.
with a belt or stick or had ever punched him.
              T.K.’s father swore he had never physically harmed T.K. And he denied
knowing what had caused the bruises on T.K.’s shoulders and back. He claimed to have
become aware of them on March 1, when the mother raised the issue. He testified that he
then asked T.K. about the bruises, and T.K. did not say anything. T.K.’s father also
denied pushing T.K. to the ground. He acknowledged telling the police about hitting
T.K.’s buttocks with a belt, but he asserted “there were no marks” and blamed the police
for making that up. Regardless, in his opinion, hitting a child on the buttocks and causing
marks was not abuse. He further clarified that he generally only used the belt as a scare
tactic.
              According to the father, the paternal grandmother lied about seeing him
physically abuse T.K. T.K.’s teacher lied when reporting in October 2019 that T.K. had
said he wanted to die because his father regularly hit him with a belt. Similarly, the
school lied in the February 2020 report. He also insisted the Fullerton Police Department
and the school district had fabricated the stories of physical abuse. When asked about Dr.
Greco’s summary of their conversation on March 4, he denied speaking to her.
              The mother testified that the father had not physically abused T.K. and
loved him very much. She had never seen the father hit T.K. with a belt or stick, nor had
T.K. ever told her anything to that effect. She had only seen the father threaten T.K. with
a belt. The mother also denied that T.K. ran for up to four hours. She believed even
running for two hours would be excessive punishment and maintained that T.K. only ran
for 10 to 15 minutes.
              The mother also denied T.K.’s account that his father hit him daily,
claiming “my son lies all the time.” Similarly, she doubted T.K.’s report that the father

                                             10
had thrown him to the ground and punched him, asserting she “believe[d] that he testified
untruthfully.” Instead, she testified T.K. had told her the bruises on his knees, back, and
shoulder were from ice skating lessons. But she also stated that she believed T.K. had
gotten the bruises after getting beat up by several kids at school.
              T.K.’s ice skating coach testified that T.K. began skating with her on
February 22, 2020. She never observed the father yell at T.K., and she never saw any
bruises on T.K. beyond normal bruises he would get from falling during lessons. She
characterized T.K. as a frequent faller, who initially fell 30 to 60 times per lesson. He did
not wear any pads or protection, other than a helmet.


E. The Juvenile Court’s Ruling
              The juvenile court found the allegations in SSA’s petition to be true and
declared T.K. a dependent of the court. It found T.K.’s reports of physical abuse were
credible, and his parents’ testimony lacked credibility. The court concluded that while
both parents “clearly love [T.K] and want the best for him, . . . the father has crossed the
line of socially acceptable discipline, and the mother . . . failed to protect her son from the
father’s excessive discipline.” As such, it determined both parents would greatly benefit
from engaging in counseling and other services offered by SSA.
              The juvenile court also found by clear and convincing evidence that
returning T.K. to the custody of his parents would be harmful to him under section 361,
subdivision (c)(1). Thus, it ordered that custody of T.K. would remain vested in the
director of the SSA while his parents engaged in reunification services. The father
appeals this aspect of the court’s ruling, arguing there was not clear and convincing
evidence to support removing T.K. from his custody.




                                              11
                                             II
                                       DISCUSSION
A. Applicable Law
              “Before the court may order a child physically removed from his or her
parent’s custody, it must find, by clear and convincing evidence, the child would be at
substantial risk of harm if returned home and there are no reasonable means by which the
child can be protected without removal. [Citations.] The jurisdictional findings are
prima facie evidence the minor cannot safely remain in the home. [Citations.] The
parent need not be dangerous and the minor need not have been actually harmed before
removal is appropriate. The focus of the statute is on averting harm to the child.” (In re
T.V. (2013) 217 Cal.App.4th 126, 135-136.) “‘Reasonable apprehension stands as an
accepted basis for the exercise of state power.’” (In re V.L. (2020) 54 Cal.App.5th 147,
154.)
              The juvenile court’s findings are reviewed for substantial evidence. (In re
T.V., supra, 217 Cal.App.4th at pp. 135-136.) “[W]hen reviewing a finding that a fact
has been proved by clear and convincing evidence, the question before the appellate court
is whether the record as a whole contains substantial evidence from which a reasonable
factfinder could have found it highly probable that the fact was true. [I]n making this
assessment the appellate court must view the record in the light most favorable to the
prevailing party below and give due deference to how the trier of fact may have evaluated
the credibility of witnesses, resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020) 9 Cal.5th 989, 995-996;
In re V.L., supra, 54 Cal.App.5th at p. 155 [applying standard in a dependency case].)



B. Analysis
              T.K.’s father argues there were no safety concerns at the time of the
hearing. Rather, T.K. had told the social workers that he felt safe and wanted to return

                                             12
home. Further, to the extent there was any danger, he contends SSA could have
increased its visits to the home rather than removing T.K. from his parents’ custody. We
disagree. There was sufficient evidence for the juvenile court to conclude by clear and
convincing evidence that it was highly probable T.K. would be at a substantial risk of
harm if returned to his parents’ custody. Thus, T.K. needed to be removed for his
protection.
              There is substantial evidence T.K.’s father physically abused him on
multiple occasions. On March 2, T.K. told two reporting parties, social worker
T. Nguyen, and officer Bishop that his father had inflicted the bruises on his knees, back,
and shoulders. He also told T. Nguyen and Bishop that his father frequently hit him with
a belt, stick, or his hand and made him run for long periods of time. On March 5, he told
the CAST interviewer that his father had punched him in his back and shoulders. And he
repeated that his father hit him with a belt, stick, or phone and made him run the course
“‘all day.’” Then, on the March 26, he specified to Edwards that the bruises on his back
were not from ice skating but from his father, and he repeated that his father had
previously hit him with a phone, belt, and stick. Likewise, T.K.’s paternal grandmother
professed to have seen the father physically abuse T.K. and was concerned for T.K.’s
safety.
              Though T.K.’s father accused the police, reporters, social workers, and the
paternal grandmother of lying, the court appeared to find their reports credible. In
contrast, it found the parents’ testimony lacked credibility. We do not question these
findings on review. (Williamson v. Brooks (2017) 7 Cal.App.5th 1294, 1299-1300.)
Besides, the parents’ claims that the bruises on T.K.’s shoulders and back were caused by
ice skating or T.K.’s classmates are unsupported by the weight of the record. T.K.
repeatedly said his father caused these bruises. Dr. Greco concluded the bruises were not
the result of accidental trauma and only “a much older child could have caused the



                                            13
bruising.” Likewise, T. Nguyen noted on March 2 that some of the bruises appeared to
be “the marks of the knuckles when a person is hit with a closed fist.”
              Similarly, the father’s contention that he has never physically abused T.K.
is controverted by his own statements. He initially admitted to officer Bishop that he
pushed T.K. to the ground and that he used a belt to discipline T.K. He also told Bishop
that he was only “‘pretty sure’” he had not punched T.K. in the back. And during the
hearing, he testified that hitting a child’s buttocks with such force as to cause marks was
not abuse, that using the belt as a scare tactic was appropriate, and that forcing a six-year-
old child to run for two hours was proper discipline.
              Moreover, while there is consistency to the accounts of the various
reporters of abuse, social workers, and officer Bishop, the statements made by T.K.’s
parents contain several inconsistencies. For example, the father initially admitted to
Bishop that he hit T.K. with a belt, leaving three marks on his buttocks, and that he
pushed T.K. to the ground because he was trying to avoid the belt. Then, at the hearing,
he claimed he had not caused any marks and denied pushing T.K. to the ground. The
father also initially told Bishop that when he asked T.K. about the bruises, T.K. “told [his
father] that he pushed him and punched him on the back.” At the hearing, the father
testified that T.K. was silent when asked about the bruises. The father also initially
confessed to Bishop that he made T.K. run for up to four hours as punishment. He then
contended at the hearing that T.K. only ran for up to two hours. His testimony also
conflicts with the mother’s account. She first claimed during an interview that T.K. only
ran for up to 45 minutes. Then at the hearing, she testified he only ran for up to 15
minutes.
              Finally, it is concerning that T.K.’s father has failed to take any
responsibility for his actions. Despite the considerable evidence against him, which
include his own prior statements, at the hearing he refused to acknowledge any
wrongdoing and accused everyone else of lying. It is equally troubling that T.K.’s

                                             14
family, including his mother and maternal grandmother, appear to be pressuring T.K. to
cover up his father’s abuse. T.K. cannot be returned home safely until his father is able
to demonstrate an understanding of the line between discipline and abuse and the other
family members are willing to hold him accountable for crossing that line. Since T.K.’s
parents cannot yet recognize that line, there exists a substantial risk that T.K. will be
harmed if he is returned to their custody. Increased visits from SSA will not materially
reduce this risk.


                                              III
                                       DISPOSITION
              The juvenile court’s order is affirmed.



                                                    MOORE, ACTING P. J.

WE CONCUR:



IKOLA, J.



THOMPSON, J.




                                              15